Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated April 7, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for a special allowance to replace furniture lost as the result of a fire. Petition granted, determination annulled, on the law, without costs or disbursements, and the respondents are directed to grant petitioner’s application. The petitioner and her family, recipients of public assistance, were rendered destitute, under the circumstances of this case, when their furniture was damaged beyond use due to a fire, and was then discarded by the landlord. They were thus entitled to "emergency assistance” pursuant to the provisions of section 350-j of the Social Services Law. Hopkins, J. P., Titone, Mangano and Gulotta, JJ., concur.